       Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 1 of 26




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

     MARQUIS MOSLEY,                       :

            Petitioner                     : CIVIL ACTION NO. 3:15-0334

      v.                                   :     (Judge Mannion)

     Supt. ROBERT GILMORE,                 :

            Respondent                     :

                                   MEMORANDUM

I.         Background

           Petitioner Marquis Mosley (“Mosley”), files the instant petition for writ

of habeas corpus pursuant to 28 U.S.C. §2254, seeking relief from the

Judgment of Sentence entered on February 3, 2011, in Court of Common

Pleas of Dauphin County, criminal case CP-22-CR-0002147-2010, following

a jury conviction of second-degree murder, robbery and conspiracy to

commit robbery. (Doc. 1).

           For the reasons set forth below, the petition for writ of habeas corpus,

which is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub.L.No. 104-132, 110 Stat. 1214, April 24, 1996 (“AEDPA”), will be

denied.
      Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 2 of 26




II.   State Court Factual and Procedural Background

      The following relevant facts and procedural history set forth below are

extracted from the Superior Court of Pennsylvania’s January 16, 2014

decision affirming the denial of Mosely’s petition filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§9541-9546:

      In our disposition of Appellant’s direct appeal, we summarized
      the facts of Appellant’s case as follows:

            During the evening hours of March 24, 2010, Shirley
            Ragland expressed her financial woes to Appellant and
            to her best friend, Lakesha Jefferies. Notes of
            Testimony, Jury Trial, 1/31/2011-2/3/2011, at 254-55
            (hereinafter N.T.). Together, they hatched a plan to rob
            an individual named Qahill Jefferson. Mr. Jefferson was
            known to have money and had scheduled a visit with Ms.
            Ragland later than night. N.T. at 257, 259. When Mr.
            Jefferson arrived, he went upstairs and fell asleep on Ms.
            Ragland’s bed. Appellant, Ms. Jefferies, and a man
            named Khyrell Smith went upstairs. Appellant, who was
            wielding a black handgun, demanded that Mr. Jefferson
            get up. N.T. at 277-79. Within two seconds of this
            demand, the gun fired, leaving Mr. Jefferson dead. N.T.
            at 277-82.

      Commonwealth v. Mosley, No. 517 MDA 2011, unpublished
      memorandum at 2 (Pa. Super. filed February 3, 2012)(footnote
      omitted).

      Based on these facts, a jury convicted Appellant of second-
      degree murder, robbery and conspiracy to commit robbery. On
      February 3, 2011, he was sentenced to an aggregate term of life
      imprisonment. Appellant timely appealed and, after this Court
      affirmed his judgment of sentence, our Supreme Court denied
      his subsequent petition for allowance of appeal.
      Commonwealth v. Mosley, 46 A.3d 805 (Pa. Super 2012)
                                      2
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 3 of 26




      (unpublished memorandum), appeal denied, 48 A.3d 1248 (Pa.
      2012).

      Appellant filed a timely pro se PCRA petition and counsel was
      appointed. After counsel filed a supplemental petition on
      Appellant’s behalf, the PCRA court conducted a hearing. On May
      2, 2013, the court issued an order denying Appellant’s petition.
      He filed a timely notice of appeal, as well as a timely concise
      statement of errors complained of on appeal pursuant to
      Pa.R.A.P. 1925(b). Herein, he raises one issue for our review:

            A. Did the PCRA court commit an error of law when it
               denied [Appellant’s] amended petition for post-
               conviction relief because trial counsel’s failure to
               lodge a timely objection rendered her per se
               ineffective under the standards expounded by
               Commonwealth v. Pierce[, 786 A.2d 203 (Pa. 2001),
               abrogated by Commonwealth v. Grant, 813 A.2d
               726 (Pa. 2002),] and its progeny?

      Appellant’s Brief at 5.

      Appellant’s claim of ineffectiveness centers on trial counsel’s
      failure to timely object to what Appellant contends was an
      improper supplemental jury instruction. The at-issue instruction
      was provided by the court in response to a question posed by the
      jury foreperson. On direct appeal, Appellant raised a similar
      claim, couched in terms of trial court error rather than counsel’s
      ineffectiveness.

(Doc. 15-2, Commonwealth of Pennsylvania v. Mosley, No. 901 MDA 2013,

unpublished memorandum at 1-3 (Pa. Super. filed Jan. 16, 2014).

      On January 16, 2014, the Superior Court, finding that the PCRA court

did not err in rejecting Appellant’s ineffectiveness claim, affirmed the PCRA

court’s denial of the petition. Id.

                                      3
       Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 4 of 26




       Thereafter, on February 17, 2015, Mosley filed the instant timely

petition for writ of habeas corpus pursuant to 28 U.S.C. §2254. In his petition,

Mosley raises a single claim of Ineffective Assistance of Counsel. (Doc. 1).



III.   Legal Standards of Review

       A habeas corpus petition pursuant to 28 U.S.C. §2254 is the proper

mechanism for a prisoner to challenge the “fact or duration” of his

confinement. Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). 28 U.S.C.

§2254, provides, in pertinent part:

       (a) The Supreme Court, a Justice thereof, a circuit judge, or a
       district court shall entertain an application for a writ of habeas
       corpus in behalf of a person in custody pursuant to the judgment
       of a State court only on the ground that he is in custody in
       violation of the Constitution or laws or treaties of the United
       States
                                        ....

       (d) An application for a writ of habeas corpus on behalf of a
       person in custody pursuant to the judgment of a State court shall
       not be granted with respect to any claim that was adjudicated on
       the merits in State court proceedings unless the adjudication of
       the claim—


             (1) resulted in a decision that was contrary to, or involved
             an unreasonable application of, clearly established Federal
             law, as determined by the Supreme Court of the United
             States; or




                                       4
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 5 of 26




             (2) resulted in a decision that was based on an
             unreasonable determination of the facts in light of the
             evidence presented in the State court proceeding.


28 U.S.C. §2254. Section 2254 sets limits on the power of a federal court to

grant an application for a writ of habeas corpus on behalf of a state prisoner.

Cullen v. Pinholster, 563 U.S. 170, 181 (2011); Glenn v. Wynder, 743 F.3d

402, 406 (3d Cir. 2014). A federal court may consider a habeas petition filed

by a state prisoner only “on the ground that he is in custody in violation of

the Constitution or laws or treaties of the United States.” 28 U.S.C. §2254(a).

This limitation places a high threshold on the courts. Typically, habeas relief

will only be granted to state prisoners in those instances where the conduct

of state proceedings resulted in “a fundamental defect which inherently

results in a complete miscarriage of justice [or] an omission inconsistent with

the rudimentary demands of fair procedure.” Reed v. Farley, 512 U.S. 339,

348 (1994) (citations omitted).

      Mosley’s case is governed by the Antiterrorism and Effective Death

Penalty Act of 1996, Pub.L.No. 104-132, 110 Stat. 1214, April 24, 1996

(“AEDPA”).




                                      5
      Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 6 of 26




IV.    Discussion

      Under the AEDPA, federal courts reviewing a state prisoner’s

application for a writ of habeas corpus may not grant relief “with respect to

any claim that was adjudicated on the merits in State court proceedings”

unless the claim (1) “resulted in a decision that was contrary to, or involved

an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States” or (2) “resulted in a

decision that was based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding.” 28 U.S.C.

§2254(d).

      “[B]ecause the purpose of AEDPA is to ensure that federal habeas

relief functions as a guard against extreme malfunctions in the state criminal

justice systems, and not as a means of error correction,” Greene v. Fisher,

565 U.S. 34, 38 (2011) (internal quotations and citations omitted), “[t]his is a

difficult to meet and highly deferential standard . . . which demands that state-

court decisions be given the benefit of the doubt.” Cullen, 563 U.S. at 181

(internal quotation marks and citation omitted). The burden is on Mosley to

prove entitlement to the writ. Id.

      Under 28 U.S.C. §2254(d)(1), a decision is “contrary to” federal law if

“the state court applies a rule that contradicts the governing law set forth in

                                       6
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 7 of 26




[Supreme Court] cases” or “if the state court confronts a set of facts that are

materially indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [Supreme Court] precedent.”

Williams v. Taylor, 529 U.S. 362, 405-06 (2000). The test for §2254(d)(1)’s

“unreasonable application of” clause is as follows: “[a]n ‘unreasonable

application’ occurs when a state court ‘identifies the correct governing legal

principle from [the Supreme] Court’s decisions but unreasonably applies that

principle to the facts’ of petitioner’s case.” Rompilla v. Beard, 545 U.S. 374,

380 (2005) (quoting Wiggins v. Smith, 539 U.S. 510, 519, 520 (2003)). “It is

not enough that a federal habeas court, in its independent review of the legal

question, is left with a firm conviction that the state court was erroneous.”

Lockyer v. Andrade, 538 U.S. 63, 75 (2003) (internal quotations omitted).

“Under §2254(d)(1)’s ‘unreasonable application’ clause ... a federal habeas

court may not issue the writ simply because that court concludes in its

independent judgment that the relevant state-court decision applied clearly

established federal law erroneously or incorrectly.” Id. at 75–76 (quoting

Williams, 529 U.S. at 411). Rather, “[t]he state court’s application of clearly

established law must be objectively unreasonable” before a federal court

may grant the writ. Andrade, 538 U.S. at 75.




                                      7
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 8 of 26




      The test for §2254(d)(2)’s “unreasonable determination of facts” clause

is whether the petitioner has demonstrated by “clear and convincing

evidence,” §2254(e)(1), that the state court’s determination of the facts was

unreasonable in light of the record. See Rice v. Collins, 546 U.S. 333, 338–

339 (2006) (“State-court factual findings, moreover, are presumed correct;

the petitioner has the burden of rebutting the presumption by ‘clear and

convincing evidence.’ ”) (quoting §2254(e)(1)) (citing Miller–El v. Dretke, 545

U.S. 231, 240, (2005)). Importantly, the evidence against which a federal

court measures the reasonableness of the state court’s factual findings is the

record evidence at the time of the state court’s adjudication. Cullen, 563 U.S

at 185.

      Finally, Section 2254(e) provides that “[i]n a proceeding instituted by

an application for a writ of habeas corpus by a person in custody pursuant to

the judgment of a State court, a determination of a factual issue shall be

presumed to be correct. The applicant shall have the burden of rebutting the

presumption of correctness by clear and convincing evidence.” 28 U.S.C.

§2254(e)(1).

      Petitioner’s sole claim that trial counsel was ineffective for failing to

promptly and adequately object to the state trial court’s reinstruction to the




                                      8
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 9 of 26




jury has been fully adjudicated on the merits during the state court

proceedings.

      In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

explained that there are two components to demonstrating a violation of the

right to effective assistance of counsel. First, the petitioner must show that

counsel’s performance was deficient. This requires showing that “counsel’s

representation fell below an objective standard of reasonableness.” See id.

at 688; see also Williams v. Taylor, 529 U.S. 362, 390-91 (2000). Second,

under Strickland, the petitioner must show that he was prejudiced by the

deficient performance. “This requires showing that counsel’s errors were so

serious as to deprive the defendant of a fair trial, a trial whose result is

reliable.” Strickland, 466 U.S. at 687. To establish prejudice, the defendant

“must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

A reasonable probability is a probability sufficient to undermine confidence

in the outcome.” See id. at 694. The Strickland test is conjunctive and a

habeas petitioner must establish both the deficiency in the performance

prong and the prejudice prong. See Strickland, 466 U.S. at 687; Dooley v.

Petsock, 816 F.2d 885, 889 (3d Cir. 1987). As a result, if a petitioner fails on

either prong, he loses. See Holladay v. Haley, 209 F.3d 1243, 1248 (11th

                                       9
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 10 of 26




Cir. 2000) (“Because both parts of the test must be satisfied in order to show

a violation of the Sixth Amendment, the court need not address the

performance prong if the defendant cannot meet the prejudice prong, or vice

versa.”) (citation omitted); Foster v. Ward, 182 F.3d 1177, 1184 (10th Cir.

1999) (“This court may address the performance and prejudice components

in any order, but need not address both if Mr. Foster fails to make a sufficient

showing of one.”).

      The two-pronged test established in Strickland “qualifies as ‘clearly

established Federal law’ ” for purposes of the AEDPA. See Rainey v. Varner,

603 F.3d 189, 197 (3d Cir. 2010) (quoting Williams v. Taylor, 529 U.S. 362,

391 (2000)). Therefore, under §2254(d)(1), the relevant inquiry in assessing

ineffectiveness claims that have been adjudicated on the merits is whether

the state court’s decision involved an unreasonable application of Strickland

or are based on an unreasonable determination of the facts. See Jacobs v.

Horn, 395 F.3d 92, 107 n.9 (3d Cir. 2005). Moreover, Pennsylvania’s three-

pronged test for ineffective assistance claims, see Commonwealth v Pierce,

515 Pa. 153, 527 A.2d 973, 975-77 (Pa. 1987), is not contrary to Strickland,

see Jacobs, 395 F.3d at 107 n.9.

      Petitioner contends that the Superior Court’s approval of the trial

court’s erroneous and prejudicial supplemental instruction or reinstruction

                                      10
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 11 of 26




constitutes “an unreasonable application” of existing law for at least three

reasons: first, the trial judge failed to correctly respond to the jury’s question;

second, the trial judge then recharged the jury on second-degree murder

only, to the exclusion of the lesser degrees of homicide applicable, thereby

wrongly emphasizing it and virtually directing that eventual verdict; and third,

it failed to correctly issue supplemental instructions or reinstruct the jury

when (belatedly) requested by defense counsel before receiving the jury’s

verdict. (Doc. 25 at 31-32). Petitioner concludes that as a matter of fact and

of law, he was prejudiced by defense counsel’s failure to timely, repeatedly

and adequately object to the Court’s response to the jury’s question and to

its supplemental instruction/reinstruction. Id.

      The Pennsylvania Superior Court affirmed the PCRA Court’s rejection

of Petitioner’s claim, finding the following:

      We explained Appellant’s challenge to the court’s supplemental
      jury instruction as follows:

            Shortly after retiring to deliberate, the jury returned with
            the following question. “If the jury determines guilt on a
            robbery count, are we then only limited to a second
            degree murder charge?” N.T. at 611. The jury foreman
            sought to clarify the question and added “[a]re we –
            because second degree murder is a felony murder, if we
            determine a felony occurred, are we therefore, only
            limited to determining second degree murder?” N.T. at
            612.

      The trial court, in response, offered the following instruction:
                                        11
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 12 of 26




       [Well, maybe. Let me respond the way I should.] My
       instructions in terms of how you deal with the verdict is
       that you start at the top and work your way down
       particularly in that first count of homicide.

       Second degree is the most serious, then third. So you
       have – counsel, I’m going to give you an opportunity to
       tell me if you think I don’t do this correctly. You must
       consider each of them under the homicide charge
       separately but clearly there is a relationship, but first you
       consider the second degree felony murder is a murder
       connected with the commission of a felony. In fact, it’s
       the Commonwealth’s burden to prove that the Defendant
       or in this case partner, accomplice, coconspirator killed
       Mr. Jefferson.

       Secondly, that the Defendant or the partner did so while
       committing or attempting to commit a – in this case
       robbery is the crime alleged; and, third that the
       Defendant was acting with malice, and you can find that
       he was acting with malice or his partner if you’re satisfied
       beyond a reasonable doubt that he or the partner
       committed or attempted to commit the felony, the
       robbery.

       Robbery is a crime inherently dangerous to human life,
       and therefore, there need not be any other proof of
       malice.

       If you consider all of that then and find that these
       elements have been proven, then you would not, of
       course, consider the murder of the third degree or
       involuntary manslaughter[, but that was not your
       question, right? Your question wasn’t [whether] you had
       to go down and consider the other two.]

       [The Foreperson: No, that’s correct.]


                                  12
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 13 of 26




 The trial court asked counsel to come forward for a sidebar
 discussion. The discussion was off-the-record and the transcript
 does not reflect any objections by defense counsel on the above
 portion of the instruction. After going back on the record, the jury
 foreman asked for further clarification and re-posed the question,
 asking “[t]he question is must you have one in order to have the
 other? In other words, if it’s no on one, does that necessitate no
 on the other, cart before the horse[?]” N.T. at 614. To this inquiry,
 the court responded:

       I think I understand. My instructions were – let me – you
       should always go down the line. I think you’re not bound
       to do that. Sometimes people skip over. It makes more
       logical sense to consider them one after another.
       Especially when you consider Count 1, clearly you can’t
       find him guilty of more than one of the individual
       possibilities in Count 1.

       As to beyond that, however, and/or within that ambient,
       you’re obligated as jurors to consider each of the
       charges that have been presented to you for
       consideration. It’s your determination as to whether or
       not the [C]ommonwealth’s evidence has proven all of the
       elements beyond a reasonable doubt and if you so find
       guilt as to that, if they have met that burden as to that
       particular crime you then consider, you find him guilty. I
       don’t know what else to say to that.

 N.T. at 614-15.

 The jury was then sent out to continue deliberating. Appellant’s
 counsel did not object on the record to the instruction or seek
 any additional or supplemental instruction before the jury retired.
 N.T. at 615. In chambers, after the jury had been sent out and
 after the court received notice that the jury had reached a verdict,
 defense counsel offered the following:

       May it please the Court, following our meeting in
       chambers, Your Honor, I just wanted to place on the
       record that I had requested an additional instruction be
                                  13
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 14 of 26




       given to the jurors again indicating that they are not held
       to the second degree murder charge only; that they still
       have the third and manslaughter degree options open.
       You informed that that you felt that – the jurors were
       advised of that and you declined any request to
       reinstruct them. I just wanted to put that on the record.

 N.T. at 615. The trial court immediately rejected what it termed
 counsel’s “motion to reinstruct” because it was presented after
 the jury returned to its deliberations and reached a verdict. The
 court, therefore, found the request/objection untimely. N.T. at
 615-16.

 Mosley, No. 517 MDA 2011, at 3-6.

 Based on these facts, this Court agreed with the trial court that
 counsel’s objection to the supplemental instruction was untimely
 and, thus, we concluded that Appellant had waived any objection
 to that instruction on appeal. Id. at 6-7 (citing Pa.R.Crim.P.
 647(B) (“No portions of the charge nor omissions from the charge
 may be assigned error, unless specific objections are made
 thereto before the jury retires to deliberate.”); Commonwealth v.
 Dorm, 971 A.2d 1284, 1287-88 (Pa. Super. 2009) (“[T]he failure
 to lodge an objection to jury instructions before the jury
 deliberates waives the objection.”)).

 Thereafter, Appellant filed the instant PCRA petition, contending
 that counsel’s failure to object to the at-issue jury instruction
 constituted ineffective representation. In rejecting that claim, the
 PCRA court offered the following explanation:

       This [c]ourt correctly charged the jury on all of the
       relevant offenses, including second and third degree
       murder, involuntary manslaughter and robbery; and, in
       response to a question raised by the foreperson,
       reinstructed the jury regarding the elements of second
       degree murder and advising it to begin at the top of the
       verdict slip and work its way down therefrom.
       Accordingly, we find that [Appellant] did not suffer
       prejudice as a result of [defense counsel’s] actions or
                                 14
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 15 of 26




       inactions and, therefore, she cannot be deemed to have
       been ineffective.

 PCRA Court Order, 5/2/13 (footnote omitted).

 Now, on appeal, Appellant avers that the PCRA court erred in
 finding that defense counsel’s representation was adequate.
 Before delving into the merits of his argument, we note that “[t]his
 Court’s standard of review from the grant or denial of post-
 conviction relief is limited to examining whether the lower court’s
 determination is supported by the evidence of record and
 whether it is free of legal error.” Commonwealth v. Morales, 701
 A.2d 516, 520 (Pa. 1997) (citing Commonwealth v. Travaglia,
 661 A.2d 352, 356 n.4 (Pa. 1995)). Additionally, where, as here,
 a petitioner claims that he received ineffective assistance of
 counsel, our Supreme Court has stated:

       [A] PCRA petitioner will be granted relief only when he
       proves, by a preponderance of the evidence, that his
       conviction or sentenced resulted from the “[i]neffective
       assistance of counsel which, in the circumstances of the
       particular case, so undermined the truth-determining
       process that no reliable adjudication of guilt or innocence
       could have taken place.” Generally, counsel’s
       performance is presumed to be constitutionally
       adequate, and counsel will only be deemed ineffective
       upon a sufficient showing by the petitioner. To obtain
       relief, a petitioner must demonstrate that counsel’s
       performance was deficient and that the deficiency
       prejudiced the petitioner. A petitioner establishes
       prejudice when he demonstrates “that there is a
       reasonable probability that, but for counsel’s
       unprofessional errors, the result of the proceeding would
       have been different.” … [A] properly pled claim of
       ineffectiveness posits that: (1) the underlying legal issue
       has arguable merit; (2) counsel’s actions lacked an
       objective reasonable basis; and (3) actual prejudice
       befell the petitioner from counsel’s act or omission.


                                 15
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 16 of 26




 Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009)
 (citations omitted).

 It is clear from the record and this Court’s decision on direct
 appeal that defense counsel attempted to object to the court’s
 supplemental instruction, yet failed to do so in a timely manner,
 thus waiving any challenge to the instruction on appeal. Based
 on these facts, we conclude that Appellant has proven the first
 two prongs of the ineffectiveness test.

 For Appellant to prove the third prong, i.e., that he was prejudiced
 by counsel’s conduct, he must demonstrate “that there is a
 reasonable probability that, but for counsel’s error, the outcome
 of the proceeding would have been difference.’”
 Commonwealth v. Steele, 961 A.2d 786, 812-13 (Pa. 2008)
 (quoting Commonwealth v. Cox, 863 A.2d 536, 546 (Pa. 2004)).
 To that end, Appellant argues that the jury’s question indicates
 confusion as to whether it was bound to consider only the offense
 of second-degree murder if it found Appellant guilty of robbery.
 In other words, the jury requested clarification as to whether it
 could find Appellant guilty of robbery and one of the lesser
 degrees of homicide (third-degree murder or involuntary
 manslaughter). Appellant maintains that the court’s
 supplemental instruction did not clearly answer this question
 and, had counsel lodged a timely objection, the court “would
 have issued a clarifying instruction.” Appellant’s Brief at 18. He
 avers that a clarifying instruction would have resulted in a
 different verdict – namely, a conviction of one of the lesser
 degrees of homicide. Id. at 19.

 We disagree with Appellant that the court’s instruction was
 inadequate. “[W]hen reviewing jury instructions for error, the
 charge must be read as a whole to determine whether it was fair
 or prejudicial.” Commonwealth v. Sepulveda, 55 A.3d 1108,
 1141 (Pa. 2012). Moreover,

       [a] trial court has broad discretion in phrasing its
       instructions and may choose its own wording as long as
       the law is clearly, adequately, and accurately presented
       to the jurors. There is error only when the trial court
                                 16
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 17 of 26




       inaccurately states the law or otherwise abuses its
       discretion. An abuse of discretion is not a mere error in
       judgment but, rather, involves bias, ill will, partiality,
       prejudice, manifest unreasonableness, or misapplication
       of law.

 Commonwealth v. Scott, 73 A.3d 599, 607 (Pa. Super. 2013)
 (citing Commonwealth v. Hoover, 16 A.3d 1148, 1150) (Pa.
 Super. 2011)).

 Here, reviewing the charge as a whole, we ascertain no error in
 the court’s delivery of the relevant legal principles to the jury. In
 its initial instruction, the court informed the jury of the elements
 of each degree of homicide. N.T. Trial, 1/31/11-2/3/11, at 576-
 584. The court then explained:

       As to criminal homicide, I try to give a little memory kick
       here. Each one listed, murder of the second degree, with
       the word [“]or,[“] murder of the third degree or involuntary
       manslaughter.

       The [“]or[“] is intended to really say if not guilty as to the
       one above, then you consider the next. If not guilty you
       go to the next. But under the homicide considerations –
       but if you find guilty as to one, then you need not
       consider as to the one below it; then followed by robbery,
       criminal conspiracy to commit robbery, and the fourth
       count, person not to possess a firearm.

 Id. at 599 (emphasis added).

 The court’s use of the phrase “need not,” rather than “must not”
 or “cannot,” indicated to the jury that it was not bound to convict
 Appellant of second-degree murder, even if it concluded that the
 victim’s death occurred during Appellant’s commission of a
 robbery. After the jury posed its question to the court, the court
 properly reiterated the elements of second-degree murder, and
 informed the jury that it should “go down the line” in terms of
 assessing the varying degrees of homicide. Id. at 614. However,

                                  17
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 18 of 26




     the court also clarified that the jury was “not bound to do that,”
     and stated that the jury could “skip over” certain charges. Id.

     We conclude that the court’s instruction, as a whole, “clearly,
     adequately, and accurately presented [the law] to the jurors.”
     Scott, 73 A.3d at 607. In particular, the court’s supplemental
     instruction sufficiently answered the jury’s question, indicating to
     the jurors that they were not precluded from evaluating the
     offenses of third-degree murder and/or involuntary
     manslaughter. Accordingly, Appellant has failed to demonstrate
     that he was prejudiced by defense counsel’s failure to timely
     object to the court’s supplemental instruction. Thus, the PCRA
     court did not err in rejecting Appellant’s ineffectiveness claim and
     dismissing the petition.

(Doc. 15-2, Commonwealth of Pennsylvania v. Mosley, No. 901 MDA 2013,

unpublished memorandum at 3-9 (Pa. Super. filed Jan. 16, 2014).

     With respect to Petitioner’s claim that he was prejudiced by defense

counsel’s failure to timely, repeatedly and adequately object to the Court’s

response    to    the   jury’s   question     and    to   its    supplemental

instruction/reinstruction, the Superior Court affirmed the PCRA court’s

determination that trial counsel was not ineffective. This determination was

not contrary to, or an unreasonable application of Strickland.

     The Due Process Clause of the Fourteenth Amendment requires the

government to prove each element of an offense beyond a reasonable doubt.

In re Winship, 397 U.S. 358, 364 (1970). “This bedrock, ‘axiomatic and

elementary’ principle” prohibits a jury instruction that lessens the

prosecution's burden of proof. Francis v. Franklin, 471 U.S. 307, 313 (1985)
                                     18
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 19 of 26




(quoting In re Winship, 397 U.S. at 363). If the instruction contains “some

‘ambiguity, inconsistency, or deficiency,’ ” such that it creates a “reasonable

likelihood” the jury misapplied the law and relieved the government of its

burden of proving each element beyond a reasonable doubt, the resulting

criminal conviction violates the defendant’s Constitutional right to due

process. Bennett v. Superintendent Graterford SCI, 886 F.3d 268, 285 (3d

Cir. 2018) (citing Waddington v. Sarausad, 555 U.S. 179, 190-91 (2009)

(internal citations omitted)).

      When     a   habeas        petitioner        claims   the   jury   instruction   was

unconstitutional, “we have an independent duty to ascertain how a

reasonable jury would have interpreted the instructions at issue.” Smith v.

Horn, 120 F.3d 400, 413 (3d Cir. 1997) (citing Francis, 471 U.S. at 315-16).

We exercise this duty by “focus[ing] initially on the specific language

challenged,” Francis, 471 U.S. at 315, and then considering the “allegedly

constitutionally infirm language ... in the context of the charge as a whole” to

determine whether there is a reasonable likelihood the jury applied the

instructions in a manner violative of the accused’s due process rights. Smith,

120 F.3d at 411.




                                              19
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 20 of 26




     The record reveals that the trial court’s instructions to the jury on the

elements of second, and third degree, murder, and how to deliberate on the

degrees of murder, was as follows:

     The first count charges the Defendant with taking the life of Qahill
     Jefferson and charged it as criminal homicide. Criminal homicide
     is the kind of umbrella charge that includes other charges in this
     case. It includes murder of the second degree, murder of the third
     degree or involuntary manslaughter, and that's in descending
     order of seriousness.


     During my -- one part of my discussion with counsel this morning,
     the Commonwealth determined it would not seek first degree
     murder. So that would normally be in the criminal homicide
     general charge.

     So we’re down just to the three I mentioned. So you can have six
     possible verdicts of guilty or not guilty of these three, murder of
     the second degree, third degree murder and involuntary
     manslaughter.


     Let me tell you a little bit about malice. Malice is an element of
     murder but not of manslaughter. A person who kills... must have
     acted with malice in order to be found guilty of any degree of
     murder. That term malice has a special legal meaning. It doesn't
     mean simply hatred or spite or ill will.

     It’s a shorthand way of referring to the mental state applicable to
     each of the various degrees of murder charge and it differs with
     respect to each.

     I’ll skip that which would be necessary for first degree, but for
     murder of the second degree, which we ofttimes refer to as felony
     murder, it's a killing with malice if the perpetrator engages in one
     of certain enumerated felonies and killing occurs. Since the law
     through this felony murder rule allows the finder of facts, that's
                                     20
Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 21 of 26




 you, to infer that the killing was with malice from the fact that the
 actor engaged in a felony of such danger to human life that a
 reasonable person knew or should have known that death might
 result in the commission of a felony.

 For third degree murder, a killing is with malice if the perpetrator's
 actions show his or her wanton, willful disregard of an unjustified
 and extremely high risk that his or her conduct would result in
 death or serious bodily injury to another person.

 Now, note that I already said when I mentioned this... that it's his
 or her conduct or the conduct of an accomplice or coconspirator.
 The Commonwealth is not required to prove that the perpetrator
 specifically intended to kill another person under third degree
 murder. It must prove, however, that he took action while
 conscientiously, that is, knowingly knew he was disregarding the
 most serious risk that he or she was creating and that by his
 disregard of that risk, he demonstrated his extreme indifference
 to the value of human life.

 Now, dealing back again with each of these, the Defendant, as I
 said --now you're going to be considering within the homicide
 charge --he's been charged then with the most serious of them,
 second degree murder, felony murder.
 To find Defendant guilty of that offense, you must find these three
 elements have been proven beyond a reasonable doubt:

 First, that Defendant or an accomplice or coconspirator in the
 commission of a felony, the object crime, caused the death of
 Qahill Jefferson.

 Secondly, that Defendant did so while committing or attempting
 to commit a robbery as was discussed in this case; and, third,
 that Defendant was acting with malice.

 I’ll be defining robbery for you momentarily. Now, again some of
 this is repetitious but I need to cover it because one of the
 concepts that I talked about is the liability of Defendant for acts
 of third persons. When two or more persons are partners in a
 successful or unsuccessful attempt to commit a felony and one
                                  21
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 22 of 26




     of them kills a third person, then both parties, both partners may
     be guilty of felony murder.

     Neither of the partners has to intend to kill nor even anticipate
     that anyone would be killed. The person killed doesn’t
     necessarily even have to be the person who was to be the victim
     of the underlying crime they were trying to commit.

     To find Defendant guilty as charged in this case of second
     degree murder, you must find that the following four elements
     have been proven beyond a reasonable doubt:

     First, that the Defendant or his partner killed Qahill Jefferson or
     caused his death.

     Second, that the Defendant or his partner committed the killing
     while he and the partners were attempting to or in the process of
     committing a robbery.

     Third, that the Defendant his partner did the act that killed or
     caused the death of Qahill Jefferson in furtherance of the attempt
     or the commission of the robbery; and fourth, that the Defendant
     or his partner was acting with malice.

(Doc. 15-3 at 146-148, N.T. at 575-80).

     After the trial court properly explained all the elements of second-

degree murder, the court went on to define the elements of third-degree

murder as follows:

     The lesser degree of murder that is for your consideration should
     you find the Defendant not guilty of second degree murder, then
     you should consider and move on to consider third degree.

     Third degree murder is any killing with malice -- sort of circular
     reasoning sometimes -- the law has defined as any murder that
     isn't first or second degree. To find the Defendant guilty of third
     degree murder, you must find that the Commonwealth has
                                     22
    Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 23 of 26




      proven beyond a reasonable doubt, first, that Qahill Jefferson is
      dead; not in dispute.

      Secondly, that the Defendant killed him or her or, as I said, his
      partner, coconspirator or accomplice and, third, that the
      Defendant or the partner killed Qahill Jefferson with malice.

      As I said, malice does not simply mean hatred or spite or ill will.
      Malice in third degree is a killing with malice in a third degree
      killing if the perpetrator's actions showed a wanton and willful
      disregard of an unjustified and extremely high risk that his
      conduct would result in death or serious bodily injury to another.

      In this form of malice, the Commonwealth need not prove that
      the perpetrator specifically intended to kill another person. The
      Commonwealth must prove, however, beyond a reasonable
      doubt that the perpetrator took action while conscientiously and
      knowingly disregarding the most serious risk that he was creating
      and that by this disregard of that risk the perpetrator
      demonstrated his extreme indifference to the value of human life.

(Doc. 15-3 at 148, N.T. 580-81). Pennsylvania’s Suggested Standard

Criminal Jury Instructions contain a virtually identical instruction regarding

second, and third, degree murder. See Pa. SSJI (Crim), §15.2501A(2005).

      When asked by the jury foreperson for clarification on the instructions

on second, and third, degree homicide, and how it should deliberate on the

degree of murder, based upon finding Petitioner guilty of robbery, the trial

court correctly reiterated its instruction that the jury should start with the more

serious offense, second-degree murder, and work their way to the less

serious offenses, if the elements for second-degree murder were not met.


                                        23
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 24 of 26




The court’s instruction merely reiterated that which had already been given

to the jury.

      While Petitioner’s trial counsel could have raised an objection prior to

the jury being excused to conduct its deliberations, the attorney indicated on

the record that she would have raised an objection to the instruction given

and instead instruct the jury that it was not held to the second degree murder

charge only and that the jury still had the third degree murder charge and

manslaughter charge in which the jury could have convicted Petitioner.

However, the trial court’s response to the jury’s inquiry demonstrates that the

trial court did not limit the jury’s deliberation of the degree of murder to

second degree. It is clear from the transcript of the exchange between the

trial court and the jury foreperson, that the jury was properly instructed on

how to deliberate on the degrees of murder. The trial court clearly instructed

the jury to consider each of the degrees of murder and to consider whether

the evidence presented by the Commonwealth satisfied the elements of the

varying degrees of murder. Because the trial court properly instructed and

reinstructed the jury before it left to deliberate, the attorney’s failure to object

to the trial court’s instruction did not prejudice Petitioner, as the instruction,

as a whole, clearly conformed to the Pennsylvania Suggested Jury

Instructions on homicide, and the reinstruction did not limit them to only

                                        24
     Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 25 of 26




second-degree murder. Accordingly, the state court’s determination that

Petitioner’s underlying claim lacked arguable merit, and that he failed to

demonstrate that he was prejudiced by defense counsel’s failure to timely

object to the court’s supplemental instruction, is not contrary to, or an

unreasonable application of Strickland.



V.    Certificate of Appealability

      Pursuant to 28 U.S.C. §2253(c), unless a circuit justice or judge issues

a certificate of appealability (“COA”), an appeal may not be taken from a final

order in a proceeding under 28 U.S.C. §2254. A COA may issue only if the

applicant has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. §2253(c)(2). “A petitioner satisfies this standard by

demonstrating that jurists of reason could disagree with the district court’s

resolution of his constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). Petitioner fails to demonstrate that

a COA should issue.

      The denial of a certificate of appealability does not prevent Mosley from

appealing the order denying his petition so long as he seeks, and obtains, a




                                       25
        Case 3:15-cv-00334-MEM-DB Document 27 Filed 11/10/20 Page 26 of 26




certificate of appealability from the Third Circuit Court of Appeals. See FED.

R. APP. P. 22(b)(1).



VI.          Conclusion

             For the reasons set forth above, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 will be denied.



             An appropriate order follows.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

DATE: November 10, 2020
15-0334-01




                                              26
